Citation Nr: 1342981	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  09-03 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hernia, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1955 to January 1957.

This matter came before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in January 2013.  A transcript of his hearing has been associated with the record.  

The issue of entitlement to service connection for hernia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1998 decision, the Board denied service connection for hernia.

2.  The evidence added to the record since the February 1998 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hernia.



CONCLUSIONS OF LAW

1.  The February 1998 Board decision is final.  38 U.S.C.A. § 7104(b)  (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hernia.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's reopening of the claim, further discussion of the VCAA is not necessary at this time.

Factual Background

The Veteran's service treatment records appear for the most part to be unavailable.  The claims file does contain a copy of the Veteran's January 1957 separation physical examination report, which indicates that the Veteran's abdomen and viscera were normal.  Nothing was listed in the summary of defects and diagnoses.  

The Veteran initially filed a claim for VA benefits in May 1995, indicating hernia.  He did not identify any treatment during service.  He indicated that he was presently being treated by VA.

In a June 1995 NA Form 13055, Request for Information Needed to Reconstruct Medical Data, the Veteran indicated that he had received no treatment in service.

In his September 1995 notice of disagreement, the Veteran stated that he was treated for hernia during service.  He also submitted an authorization for release of information in September 1995, identifying treatment by a physician, W.C.D., from 1957.  VA attempted to obtain records.  

In November 1995 the physician's office responded to VA that it did not have records on the Veteran.  

In his November 1995 substantive appeal, the Veteran indicated that the physician he identified had passed away.

In February 1998 the Board denied the Veteran's claim for service connection, determining that there was no current disability.

VA treatment records associated with the claims file indicate that hiatal hernia was first noted in a November 2006 problem list and that umbilical hernia was first identified on physical examination in August 2007.

During his January 2013 hearing, the Veteran testified that during his time in Germany, he was out in the field stringing wire and a lot of times had bad strain and felt a burning sensation in his stomach.  He denied having gone on sick call.  He stated that he sought treatment after separation from service.  He noted that he was initially treated for ulcers, but that eventually he found out he had a hiatal hernia.  

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, service connection for hernia was denied by the Board in February 1998.  The Board specified that service connection was denied because there was no current evidence that hernia was then or had ever been manifested.    

At the time of the February 1998 decision, the record did not include evidence showing a diagnosis referable to any type of hernia.

The evidence added to the record since the February 1998 decision includes VA medical records indicating umbilical and hiatal hernia.  Because the evidence added to the record since the February 1998 decision includes that showing a current diagnoses of hernia, the Board finds that a defect existing at the time of the February 1998 decision is cured, and the claim may be reopened.

The reopened claim is addressed in the REMAND which follows.


ORDER

The petition to reopen the claim of entitlement to service connection for hernia is granted.



REMAND

In the March 2008 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for hernia.  Because the RO did not reopen the claim and consider it on a direct basis, the Board may not consider the claims on the merits unless the Veteran has waived RO consideration or it is determined that the Veteran would not be prejudiced by such consideration.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).  Here, the Veteran has not waived RO consideration.  Moreover, in light of the expanded record, the Board is unable to conclude that the Veteran would not be prejudiced by such consideration.  Accordingly, remand is required for RO consideration of the reopened issue.

Moreover, the Board as determined that a VA examination is warranted in this case.  In that regard, the Veteran's competent testimony and statements indicate that he suffered from relevant symptoms during service.  There are diagnoses of record reflecting umbilical and hiatal hernia.  Accordingly, he should be afforded a VA examination to determine the etiology of any currently present umbilical or hiatal hernia.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the above discussion, the Board has concluded that additional development and action are required.  Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA examination to determine the etiology of any currently present hernia.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present hernia (i.e., umbilical, hiatal, etc.).  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present hernia began in service or is related to any disease or injury in service. 

The complete rationale for all opinions expressed should be set forth in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the action above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


